Title: From Thomas Jefferson to Robert Gamble, 14 November 1793
From: Jefferson, Thomas
To: Gamble, Robert



Germantown Nov. 14. 1793.

Th: Jefferson presents his compliments to Colo. Gamble and takes the liberty of putting under cover to him a letter to Mr. Mewbern of Richmond, with a request to have it handed him if be arrived from London, or if not, to let it lie by, till his arrival. Th:J. thinks he must be arrived as he sailed from London Aug. 30. He has the pleasure to inform Colo. Gamble that after the great rains which fell the first three or four days of this month, not a single new infection of the yellow fever took place, that those then ill of it are either dead or recovered, and that there is the most respectable assurance that there is not at this time a single subject remaining under that disorder. The refugee inhabitants have been returning into the city ever since the rain, without incurring any accident. Some who had returned before the rains caught the disease. It is probable that in the course of this week and the next 99. out of 100. of those who had left the city, will be returned into it. As the members of Congress, coming from a distance, may be uninformed of the real state of things, the President will probably remain here (tho’ he has been into the city) to form a point of union for them to assemble at and decide on their own view of things.
